Case: 2:20-cv-00054-WOB-CJS Doc #: 106 Filed: 08/26/21 Page: 1 of 8 - Page ID#: 1548




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION AT COVINGTON

  CIVIL ACTION NO.: 20-cv-00054-WOB-CJS

  BRIANNA ROBERTS;
  KISHA ROBERTS;
  THEODORE J. ROBERTS;
  RANDALL DANIEL; AND
  SALLY O’BOYLE                                                                                PLAINTIFFS


  VS.                         MEMORANDUM OPINION AND ORDER


  ANDREW G. BESHEAR,
  in his official capacity
  as GOVERNOR OF KENTUCKY;
  ERIC FRIEDLANDER, in his official
  capacity as Secretary for the Cabinet
  for Health and Family Services                                                               DEFENDANTS.


          This is a 42 U.S.C. 1983 action filed by Plaintiffs Brianna, Kisha, and Theodore J. Roberts;

  Randall Daniel; and Sally O’Boyle. Plaintiffs brought this action against Defendants 1 Kentucky

  Governor Andy Beshear and Secretary for the Kentucky Cabinet for Health and Human Services

  Eric Friedlander for alleged deprivations of constitutional rights cause by Governor Beshear’s

  COVID-19 executive orders.

          Last October, the Sixth Circuit remanded this action for this Court to determine whether

  the case was now moot. If this Court determined the case was live, it was instructed to make a

  subsequent ruling on the merits. Maryville Baptist Church, Inc. v. Beshear, 977 F.3d 561, 566 (6th

  Cir. 2020).



  1
    In December 2020, the Court, upon agreed order of the parties, dismissed Boone County Attorney Robert Neace
  from the action. (Doc. 83). In the order, Neace agreed “to be bound by any orders issued by the Court, including
  those for declaratory and injunctive relief.” Id.

                                                          1
Case: 2:20-cv-00054-WOB-CJS Doc #: 106 Filed: 08/26/21 Page: 2 of 8 - Page ID#: 1549




         This matter is before the Court on two motions. Governor Beshear moves this Court to

  grant his motion to dismiss. (Doc. 88). And the Plaintiffs move this Court to grant their motion

  for summary judgment and enter a permanent injunction. (Doc. 89). The Court now issues the

  following Memorandum Opinion and Order.

                                     Factual and Procedural Background

  A. Challenged Restrictions

         On March 6, 2020, Kentucky Governor Andrew Beshear began issuing a series of

  Executive Orders placing restrictions on Kentucky citizens as part of an effort to slow the spread

  of the COVID-19 virus in the Commonwealth. (Doc. 6 at 5-7)

         As relevant here, on March 19, 2020, Governor Beshear issued an Executive Order

  prohibiting all “mass gatherings.” Id. at Exh. D. The Order states: “Mass gatherings include any

  event or convening that brings together groups of individuals, including, but not limited to,

  community, civic, public, leisure, faith-based, or sporting events; parades; concerts; festivals;

  conventions; fundraisers; and similar activities.” It further states that mass gatherings do not

  include “normal operations at airports, bus and train stations, medical facilities, libraries, shopping

  malls and centers, or other spaces where persons may be in transit,” as well as “typical office

  environments, factories, or retail or grocery stores where large numbers of people are present but

  maintain appropriate social distancing.” Id.

         Subsequent Executive Orders closed non-life-sustaining retail businesses; banned most

  elective medical procedures; shut down additional businesses for in-person work; and placed

  further restrictions on retail establishments that could remain open. Id. at 6-7.

         On March 30, 2020, the Governor issued an Executive Order banning Kentucky residents

  from travelling out of state, except when required for employment; to obtain groceries, medicine,



                                                    2
Case: 2:20-cv-00054-WOB-CJS Doc #: 106 Filed: 08/26/21 Page: 3 of 8 - Page ID#: 1550




  or other necessary supplies; to seek or obtain care by a licensed healthcare provider; to provide

  care for dependents, the elderly, or other vulnerable person; or when required by court order. Id.

  at Exh. H. The Order also required any Kentuckian in another state for reasons other than those

  set forth in the exceptions to self-quarantine for fourteen days upon returning to Kentucky. Id.

          Finally, on April 2, 2020, Governor Beshear issued an additional Executive Order

  expanding the travel ban to require residents of states other than Kentucky who travel into the

  Commonwealth for reasons outside the above exceptions also to self-quarantine for fourteen days.

  Id. at Exh. I.

  B. Bases for Plaintiffs’ Claims

          Notwithstanding the ban on mass gatherings, on Easter Sunday, April 12, 2020, Plaintiffs

  attended in-person church services at Maryville Baptist Church in Hillview, Bullitt County,

  Kentucky. Id. at 7. Plaintiffs allege that they did so in accord with their sincerely held religious

  beliefs that in-person church attendance was required and observed appropriate social distancing

  and safety measures during the service. Id.

          Upon exiting the church, Plaintiffs found on their vehicle windshields a Notice informing

  them that their presence at that location was in violation of the “mass gathering” ban. Id. at 8.

  Plaintiffs allege that the notices were placed there by the Kentucky State Police at the behest of

  Governor Beshear, who stated that he was going to target religious services for such notices. Id.

  at 9.

          The Notice states that the recipient is required to self-quarantine for fourteen days and that

  the local health department will send them a self-quarantine agreement. In bold, the notice

  continues: “Failure to sign or comply with the agreement may result in further enforcement

  measures,” and “Please be advised that KRS 39A.990 makes it a Class A misdemeanor to violate



                                                    3
Case: 2:20-cv-00054-WOB-CJS Doc #: 106 Filed: 08/26/21 Page: 4 of 8 - Page ID#: 1551




  an emergency order.” Id. at 8. Plaintiffs later received such documentation from the Kentucky

  Cabinet for Health and Family Services, Department for Public Health. (Doc. 37 at 5-6).

            Regarding the travel ban, Roberts alleges that the ban prevented him from travelling to

  Ohio and Indiana for a variety of personal reasons that do not fall within the exceptions found in

  Governor Beshear's orders. (Doc. 6 at 10).

  C. This Court’s May 4, 2020 Ruling and Subsequent Appellate Rulings

            In May 2020, this Court granted and denied in part Plaintiffs’ motion for a preliminary

  injunction. (Docs. 46 and 47). In its Memorandum Opinion, this Court determined that: (1)

  Plaintiffs could not demonstrate a likelihood of success for its First Amendment claim; and (2) the

  travel ban deprived Plaintiffs of procedural due process and was not narrowly tailored to achieve

  the government's purpose. Roberts v. Neace, 457 F. Supp. 3d 595, 602-03 (E.D. Ky. 2020).

            Plaintiffs immediately appealed the adverse action to the United States Court of Appeals

  for the Sixth Circuit. (Doc. 48). On appeal, the Sixth Circuit granted the Plaintiffs an injunction

  pending appeal. Roberts v. Neace, 958 F.3d 409 (6th Cir. 2020). It ruled that the “Governor and

  the other defendants are enjoined, during the pendency of this appeal, from enforcing orders

  prohibiting in-person services at the Maryville Baptist Church if the Church, its ministers, and its

  congregants adhere to the public health requirements mandated for ‘life-sustaining’ entities.” Id.

  at 416.

            Five months later, the Sixth Circuit issued an opinion on Plaintiffs’ appeal. In its ruling, it

  remanded the case to this Court to determine “whether the cases are moot in light of [Governor

  Beshear’s] recent orders or whether subsequent legal developments require [it] to revisit the

  orders.” Maryville, 977 F.3d at 566. Now, those issues are squarely before this Court.




                                                      4
Case: 2:20-cv-00054-WOB-CJS Doc #: 106 Filed: 08/26/21 Page: 5 of 8 - Page ID#: 1552




                                                    Analysis

         “Article III of the United States Constitution empowers the judiciary to adjudicate only

  actual cases and controversies, and not to issue advisory opinions.” Ala. Power Co. v. Clean Earth

  Ky., LLC, 312 Fed. App'x 718, 719 (6th Cir. 2008) (citing Deakins v. Monaghan, 484 U.S. 193,

  199, 108 S.Ct. 523, 98 L.Ed.2d 529 (1988)). Because of this, a federal court may not “give opinions

  upon moot questions or abstract propositions, or ... declare principles or rules of law which cannot

  affect the matter in issue in the case before it.” Id. (quoting Church of Scientology of Cal. v. United

  States, 506 U.S. 9, 12, 113 S.Ct. 447, 121 L.Ed.2d 313 (1992)).

         Plaintiffs argue that the “voluntary cessation” doctrine should prevent a mootness ruling

  by this Court. See Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167,

  189 (2000) (“A defendant's voluntary cessation of allegedly unlawful conduct ordinarily does not

  suffice to moot a case.”). In this, they argue that “Governor Beshear has failed to meet his burden

  that it is “absolutely clear” he will not reimpose these unconstitutional edicts . . .” and that his

  “mere lifting of these edicts, [coupled with] his record of requests to reimpose those edicts, does

  not come close to meeting his heightened burden. Governor Beshear has ‘neither asserted nor

  demonstrated that [he] will never resume the complained of conduct.’” (Doc. 89 at 18) (internal

  citations omitted).

         Likewise, Plaintiffs argue the “capable of repetition, yet evading review” exception

  applies. Since COVID-19—and its ever-changing and mutated strains—is a highly communicable

  disease that still plagues the Commonwealth, Plaintiffs argue that “it is entirely reasonable to

  assume [subsequent COVID waves will occur] and that . . . unconstitutional bans may be

  repeated.” (Doc. 89 at 22).




                                                    5
Case: 2:20-cv-00054-WOB-CJS Doc #: 106 Filed: 08/26/21 Page: 6 of 8 - Page ID#: 1553




         If the facts were the same as they were when the parties initially briefed these issues, this

  would be the case. Cf. Resurrection Sch. v. Hertel, No. 20-2256, 2021 WL 3721475, at *7-10 (6th

  Cir. Aug. 23, 2021) (“We conclude that Defendants cannot meet the heavy burden of establishing

  that it is ‘absolutely clear’ that they will not reimpose a mask requirement … [And] ‘the COVID-

  19 pandemic continues to constitute an epidemic’[,] . . . [which] is sufficient to establish that

  Plaintiffs’ claims are capable of repetition, yet evading review.”). However, the facts today are not

  the same as they were last winter.

         During the 2021 legislative session, the Kentucky Senate passed two bills (Senate Bills 1

  and 2), and the House passed a bill (House Bill 1) and a Joint Resolution, which collectively

  amended KRS 39A, placing limits on the Governor's authority to issue Executive Orders and

  regulations relating to the COVID-19 pandemic. The Governor vetoed each of these measures, but

  his vetoes were overridden by the General Assembly and the measures became law. Oswald v.

  Beshear, No. 2:21-cv-00096, 2021 WL 3698383, at *2 (E.D. Ky. Aug. 19, 2021) (internal citations

  omitted).

         House Joint Resolution 77 provided that all COVID-19 related executive orders, unless

  specifically ratified by that resolution, were no longer in force or effect. Id. Next, Senate Bill 1

  amended KRS 39A.090(3) to provide that once an executive order declaring a state of emergency

  has expired, the Governor “shall not declare a new emergency or continue to implement any of the

  powers enumerated in this chapter based upon the same or substantially similar facts and

  circumstances as the original declaration or implementation without the prior approval of the

  General Assembly.” Id.

         As announced by this Court last week, and by the Kentucky Supreme Court this past

  weekend, these lawful measures taken by the General Assembly presumably indefinitely limit



                                                   6
Case: 2:20-cv-00054-WOB-CJS Doc #: 106 Filed: 08/26/21 Page: 7 of 8 - Page ID#: 1554




  Governor Beshear’s authority to issue Executive Orders and regulations relating to the COVID-19

  pandemic. Id. at 1-3 (“The Executive Branch cannot simply ignore laws passed by the duly-elected

  representatives of the citizens of the Commonwealth of Kentucky.”); Cameron v. Beshear, No.

  2021-SC-0107-I, 2021 WL 3730708, at *6 (Ky. August 21, 2021) (“[T]his Court has been explicit

  that the Governor’s powers, except in a limited number of instances expressly set forth in the

  Constitution, derive from statutes passed by the General Assembly.”). Even if Governor Beshear

  wanted to invoke another mass gathering ban that effectively shut down in-person church worship,

  or issue another travel ban, the measures taken by the General Assembly prevent him from lawfully

  doing so. Given these subsequent legal developments, the Plaintiffs’ claims are now moot.

         Briefly, the Court also addresses the Plaintiffs’ claims that their continued threat of

  prosecution prevents the Court from issuing a mootness ruling. Ky. Rev. Stat. Ann. § 446.110

  (explaining that the repeal of an executive order does not vacate prior offenses against it); See

  Ramsek v. Beshear, 989 F.3d 494, 500 (6th Cir. 2021). All parties agree that Plaintiffs violated an

  executive order, a misdemeanor under KRS 39A.990. With that being said, the statute of

  limitations period for bringing charges against Plaintiffs ran some months ago. KRS 500.050(2)

  (“[T]he prosecution of an offense other than a felony must be commenced within one (1) year after

  it is committed.”). And because of this, Plaintiffs can no longer seek recourse under the “threat of

  future prosecution” exception to mootness.




                                                   7
Case: 2:20-cv-00054-WOB-CJS Doc #: 106 Filed: 08/26/21 Page: 8 of 8 - Page ID#: 1555




         Therefore, having reviewed this matter, and the Court being advised,

                IT IS ORDERED that: (1) Governor Beshear’s motion to dismiss (Doc. 88) be,

  and is hereby, GRANTED; and (2) Plaintiffs’ motion for summary judgment requesting a

  permanent injunction (Doc. 89) be, and is hereby, DENIED. A separate judgment shall enter

  concurrently herewith.

         This 26th day of August 2021.




                                                 8
